Case 4:18-cv-00247-ALM Document 164 Filed 04/29/20 Page 1 of 9 PageID #: 3696



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

 JASON LEE VAN DYKE                      §
     Plaintiff                           §
                                         §
 v.                                      §             Case No. 4:18cv247
                                         §
 THOMAS CHRISTOPHER RETZLAFF §
 a/k/a Dean Anderson d/b/a BV Files, Via §
 View Files L.L.C., and ViaView Files    §
       Defendant                         §


        PLAINTIFF’S MOTION FOR ORAL EXAMINATION CONCERNING
      DEFENDANT’S INVOCATION OF HIS FIRST AND FIFTH AMENDMENT
                             PRIVILEGE

      Plaintiff, Jason Lee Van Dyke, asks this Court to conduct an oral examination of

 Defendant concerning his invocation of his Fifth Amendment privilege against self-

 incrimination in response to all, or substantially all, of Plaintiff’s discovery requests. Plaintiff

 also asks for a hearing concerning Defendant’s invocation of a First Amendment privilege as

 a basis for refusal to tender meaningful responses to Plaintiff’s written discovery. As grounds

 therefore, Plaintiff states as follows:

                                           I.    FACTS

 1.   Plaintiff is Jason Lee Van Dyke. Defendant is Thomas Christopher Retzlaff.

 2.   On January 29, 2020, Plaintiff served the interrogatories attached hereto as Exhibit “A”

       on Respondent.

 3.   On February 24, 2020, Defendant responded to those interrogatories in the manner

       attached hereto as Exhibit “B” and incorporated by reference herein. Defendant did not

       invoke his Fifth Amendment privilege against self-incrimination at that time.

 4.   Plaintiff subsequently filed a motion to compel Defendant’s answers to these



MOTION FOR HEARING ON THE ISSUE OF PRIVILEGE                                       Page 1 of 9
Case 4:18-cv-00247-ALM Document 164 Filed 04/29/20 Page 2 of 9 PageID #: 3697



      interrogatories and this Court granted Plaintiff’s motion to compel while denying

      attorney fees to Plaintiff. ECF 153. Defendant was ordered to tender responses to

      Plaintiff’s interrogatories by April 28, 2020.

 5.   In the interim, on March 10, 2020, Plaintiff served requests for production on

      Defendant. Copies of these requests for production are attached hereto as Exhibit “C”

      and incorporated by reference herein.

 6.   By agreement of the parties to an extension, Defendant timely responded to these

      requests for production on April 20, 2020 and asserted his Fifth Amendment privilege

      in response to all, or substantially all, of Plaintiff’s requests for production. A copy of

      Defendant’s response is attached hereto as Exhibit “D” and incorporated by reference

      herein. He also asserted a First Amendment privilege in response to certain requests,

      arguing that Plaintiff is unable to utilize discovery to unmask “Dean Anderson” and

      “BV Files” as “anonymous speakers”.

 7.   Plaintiff requested a privilege log pursuant to FRCP 26(b)(5)(a)(ii) on April 20, 2020

      by and through an e-mail communication to defense counsel. In an e-mail

      communication in which Plaintiff and Mr. Dorrell were conferring about this and other

      matters, Mr. Dorrell stated he did not believe there were any responsive documents.

 8.   On April 28, Defendant tendered his responses to the interrogatories ordered by this

      Court. However, rather than providing meaningful answers to these interrogatories,

      Defendant invoked privilege under the First and Fifth Amendment. A copy of

      Defendant’s response is attached hereto as Exhibit “E” and incorporated by reference

      herein.

 9.   Pursuant to this Court’s scheduling order, all discovery must be commenced in such a



MOTION FOR HEARING ON THE ISSUE OF PRIVILEGE                                     Page 2 of 9
Case 4:18-cv-00247-ALM Document 164 Filed 04/29/20 Page 3 of 9 PageID #: 3698



      manner that it may be completed by June 23, 2020. ECF 117. Accordingly, the parties

      are presently twenty-three days away from the deadline by which written discovery

      must be completed. Plaintiff has served substantial written discovery on Defendant, yet

      Defendant has provided almost no meaningful response to any of Plaintiff’s discovery.

 10. Defendant’s assertions of privilege require an oral hearing on the merits to determine

      the validity of Defendant invoking said privilege.

                                       II.   ARGUMENT

 A.   Fifth Amendment Privilege

 11. "[A] witness may properly invoke the Fifth Amendment 'privilege against compulsory

      self-incrimination . . . 'in any proceeding, civil or criminal, administrative or judicial,

      investigatory or adjudicatory' when he [or she] 'reasonably apprehends a risk of self-

      incrimination, . . . though no criminal charges are pending against him [or her], . . . and

      even if the risk of prosecution is remote.'" Izen v. Catalina, 256 F.3d 324, 329 (5th Cir.

      2001). In this case, Defendant has asserted a blanket Fifth Amendment privilege with

      respect to nearly every one of Plaintiff’s interrogatories and requests for production.

      The basis for his invocation of privilege is his truthful assertion that Plaintiff has filed

      police reports and communicated with law enforcement concerning Defendant’s

      ongoing harassment and stalking of Plaintiff. However, the use of the 5th Amendment

      privilege in civil litigation is not unlimited and Defendant has not invoked it properly.

 12. The 5th Circuit has held that a blanket assertion of the Fifth Amendment privilege is

      insufficient to relieve a party of the duty to respond to questions put to him, stating that

      "even if the danger of self-incrimination is great, (the party's) remedy is not to voice a

      blanket refusal to produce his records or testify. Instead, he must present himself with




MOTION FOR HEARING ON THE ISSUE OF PRIVILEGE                                      Page 3 of 9
Case 4:18-cv-00247-ALM Document 164 Filed 04/29/20 Page 4 of 9 PageID #: 3699



      his records for questioning, and as to each question and each record elect to raise or not

      to raise the defense." United States v. Roundtree, 420 F.2d 845, 852 (5th Cir. 1969)

      (footnote omitted). See also S.E.C. v. First Financial Group of Texas, Inc., 659 F.2d

      660 (5th Cir. 1981); United States v. Malnik, 489 F.2d 682, 685 (5th Cir. 1974). A party

      is not entitled to decide for himself whether he is protected by the fifth amendment

      privilege. Rather, this question is for the court to decide after conducting "a

      particularized inquiry, deciding, in connection with each specific area that the

      questioning party seeks to explore, whether or not the privilege is well-founded."

      United States v. Melchor Moreno, 536 F.2d 1042, 1049 (5th Cir. 1976).

 13. A proper assertion of the Fifth Amendment privilege requires three elements: (1) a

      compelled disclosure; (2) found to be testimonial; (3) which is incriminating. See In Re

      Hunt, 153 B.R. 445, 452 Note 11 (Bankr. N.D.Tex. 1992). Thus, with respect to

      Defendant’s assertion of the privilege, this Court should undertake a two-step analysis:

      (1) Decide based not only on Defendant’s claim that Fifth Amendment privilege

      applies, but on all circumstances of the case, whether he has a reasonable cause to

      believe that an answer to the question would support a conviction or support a link in

      the chain. See Klein v. Smith, 559 F.2d 189 (2nd Cir. 1977); and (2) Examine of the

      Defendant on the record regarding his or her claim of privilege to determine whether

      there are reasonable grounds to believe that being compelled to answer the question

      will subject Defendant to danger of incrimination. U.S. v. Melchor Moreno, 536 F.2d

      1042 (5th Cir. 1976).

 14. In this case, Defendant has invoked his Fifth Amendment privilege in precisely the type

      of blanket manner specifically forbidden by the 5th Circuit. In fact, some of



MOTION FOR HEARING ON THE ISSUE OF PRIVILEGE                                    Page 4 of 9
Case 4:18-cv-00247-ALM Document 164 Filed 04/29/20 Page 5 of 9 PageID #: 3700



      Defendant’s assertions of Fifth Amendment privilege are frivolous on their face. For

      example, Plaintiff has requested copies of communications between Retzlaff and

      persons acting on his behalf that were sent to law enforcement, as well as two district

      attorneys offices. If Defendant asserts that those reports were truthful (or, at the very

      least, that he believed them to be truthful), he has no legitimate fear of prosecution and

      his assertion of privilege is invalid. If he fears prosecution because some or all of what

      he reported was known by him to be false (which Plaintiff concedes is more likely than

      not), his assertion of the privilege is valid. In any case, this Court should hold a hearing

      on Defendant’s assertions of privilege in this case and inquire to the extent necessary to

      determine whether his claims of privilege are valid with respect to each individual

      request made of him by Plaintiff.

 15. If, under the standard above, this Court determines that Defendant has properly asserted

      his Fifth Amendment privilege, it must then determine whether a negative inference

      can be drawn against him by and through his assertion of such privilege. Baxter v.

      Palmigiano, 425 U.S. 308, 319 (1976). In the event that this Court so finds, Plaintiff

      requests that this Court permit such negative inferences to be drawn and that the parties

      be directed to meet and confer concerning proper jury instructions concerning such

      negative inferences prior to trial. This Court should also determine at that time whether

      Defendant will be permitted to use the Fifth Amendment as a sword, as well as a shield,

      in the context of a motion for summary judgment or other dispositive motion.

      However, in the event this Court finds that the assertions of privilege are unfounded,

      Plaintiff will request that this Court strike Defendant’s pleadings as a sanction and

      grant Plaintiff judgment by default due to Defendant’s repeated refusal to participate in




MOTION FOR HEARING ON THE ISSUE OF PRIVILEGE                                    Page 5 of 9
Case 4:18-cv-00247-ALM Document 164 Filed 04/29/20 Page 6 of 9 PageID #: 3701



       discovery.



 B.    Anonymous Speaker Objection

 16.   Defendant has also responded to certain interrogatories and requests of production with

       an assertion of First Amendment privilege. Specifically, Plaintiff’s first and second

       requests for production on the basis that both “Dean Anderson” and the “BV Files”

       blog are “anonymous speakers” and that Defendant cannot be compelled to disclose

       their identity.

 17. The requests pertaining to the identify of “Dean Anderson”, as well as those

       responsible for the “BV Files” blog certainly go to the heart of Plaintiff’s case. It was

       the individual using the “Dean Anderson” moniker who caused the termination of

       Plaintiff’s employment at Karlseng, LeBlanc & Rich L.L.C. It is postings on the “BV

       Files” blog which constitute all, or substantially all, of Plaintiff’s claim for libel. The

       question of whether Defendant is the author of this material is an essential element of

       Plaintiff’s claim. Furthermore, “Dean Anderson” has send numerous threatening and

       harassing e-mails to Plaintiff (and his clients) which are the subject of his claims for

       intrusion on seclusion and intentional infliction of emotional distress. Plt.’s 3d Amd.

       Compl. ¶ 5.23, 6.18 – 6.20. “Dean Anderson” has also claimed to be an administrator

       of the “BV Files” website (located at www.viaviewfiles.net).

 18. There is no realistic possibility of Plaintiff prevailing on his claims against this

       Defendant without obtaining the discovery requested. Plaintiff has a compelling interest

       in defending his reputation from allegations of white supremacy, pedophilia, drug

       addiction, and other forms of sexual misconduct from individuals who would spread



MOTION FOR HEARING ON THE ISSUE OF PRIVILEGE                                       Page 6 of 9
Case 4:18-cv-00247-ALM Document 164 Filed 04/29/20 Page 7 of 9 PageID #: 3702



      lies of this nature and magnitude. He certainly has an interest in preventing further

      interference in his employment and contractual relations by “Dean Anderson” and the

      individuals associated with the BV Files blog. The issues concerning the viability of

      Plaintiff’s claims against the persons responsible for this content has already been

      addressed ad nauseam in Defendant’s various motions for dismissal under FRCP

      12(b)(6) and Plaintiff’s response to these motions.

 19. The First Amendment may give certain speaker the right to engage in anonymous

      speech. It does not, however, give such speakers to right to engage in intentionally

      tortious conduct without fear of punishment or reprisal from their victims. This Court

      should conduct a hearing to determine whether Defendant should be compelled to

      disclose the true identity of “Dean Anderson” (whether that person is him or someone

      else) as well as the identities of those individuals responsible for the contents of the

      “BV Files” blog.

                                     III. CONCLUSION

 20. The relief requested by Plaintiff is precisely the relief mandated by the 5th Circuit in

      response to a litigant’s assertion of a Fifth Amendment privilege against self-

      incrimination in a civil case. The question of whether Defendant is entitled to assert his

      5th Amendment privilege against self-incrimination is a question of law for this Court

      to be determined after proper inquiry. This Court must also determine whether the same

      is true with respect to Defendant’s assertion of a First Amendment privilege concerning

      anonymous speech. If this Court is satisfied that Defendant’s assertions of privilege are

      valid, it may also determine whether an adverse inference may be drawn from

      Defendant’s assertions of privilege and whether Defendant will then be entitled to use




MOTION FOR HEARING ON THE ISSUE OF PRIVILEGE                                    Page 7 of 9
Case 4:18-cv-00247-ALM Document 164 Filed 04/29/20 Page 8 of 9 PageID #: 3703



      his invocation of the privilege as a sword, as well as a shield, for summary judgment

      purposes. If Defendant’s of privilege are determined to be unfounded, this Court should

      consider whether, in light of the fact that Defendant has essentially refused to

      participate in written discovery, whether it should strike Defendant’s pleadings an enter

      a default on behalf of Plaintiff.

                                          IV. PRAYER

 21. Plaintiff prays that this Honorable Court enter an order setting an oral hearing

      concerning Defendant’s assertion of privilege under the First and Fifth Amendment

      during discovery in this case. Plaintiff prays that Defendant be ordered to appear in

      person for any such hearing. If Defendants assertions of privilege are substantiated,

      Plaintiff prays that this Court enter an order permitting a negative inference to be drawn

      against Defendant in light of his assertion of such privilege, as well as such other orders

      as this Court may deem just and appropriate under the circumstances. If Defendant’s

      assertions of privilege are determined to be unfounded, Plaintiff prays that this Court

      enter an order striking Defendant’s pleadings as a sanction for his refusal to participate

      in discovery and enter a default judgment on behalf of Plaintiff.

                                                    Respectfully submitted,

                                                    /s/ Jason Lee Van Dyke
                                                    Jason L. Van Dyke
                                                    SBN: 24057426
                                                    PO Box 2618
                                                    Decatur, TX 76234
                                                    P – (940) 305-9242
                                                    Email: jasonleevandyke@protonmail.com




MOTION FOR HEARING ON THE ISSUE OF PRIVILEGE                                   Page 8 of 9
Case 4:18-cv-00247-ALM Document 164 Filed 04/29/20 Page 9 of 9 PageID #: 3704



                            CERTIFICATE OF CONFERENCE

 I certify that, on April 29, 2020, I conferred with Jeffrey Dorrell, attorney for Defendant,
 concerning this motion. Mr. Dorrell stated to me that he is opposed to the relief requested in
 this motion. Accordingly, it is presented to the Court for determination.

                                                    /s/ Jason Lee Van Dyke
                                                    JASON LEE VAN DYKE


                               CERTIFICATE OF SERVICE

 I certify that a true and correct copy of the foregoing was electronically filed on the
 CM/ECF System, which will automatically serve a Notice of Electronic Filing on Jeffrey
 Dorrell, Attorney for Defendant.

                                                    /s/ Jason Lee Van Dyke
                                                    JASON LEE VAN DYKE




MOTION FOR HEARING ON THE ISSUE OF PRIVILEGE                                   Page 9 of 9
